NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        OCT 13 2016

                             FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS




STEVEN YARI,                            )        No. 14-73914
                                        )
      Petitioner-Appellant,             )        Tax Ct. No. 13925-12L
                                        )
      v.                                )        MEMORANDUM*
                                        )
COMMISSIONER OF INTERNAL                )
REVENUE,                                )
                                        )
      Respondent-Appellee.              )
                                        )

                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted October 3, 2016**
                                 Pasadena, California

Before: REINHARDT, FERNANDEZ, and OWENS, Circuit Judges.

      Steven Yari appeals the decision of the Tax Court,1 which upheld the

Commissioner of Internal Revenue’s determination of the penalty which resulted



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      1
          Yari v. Comm’r, 143 T.C. 157 (2014).
from Yari’s failure to disclose a reportable listed transaction when he filed his

2004 income tax return. See 26 U.S.C. § 6707A(a), (b)(2)(A), (c). We affirm.

      We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). As with appeals

from the district courts, we review issues of law de novo, but review findings of

fact for clear error. See Meruelo v. Comm’r, 691 F.3d 1108, 1114 (9th Cir. 2012);

Estate of Ashman v. Comm’r, 231 F.3d 541, 542 (9th Cir. 2000).

      We agree with the Tax Court that the Commissioner properly based his

calculation of the penalty upon the return signed by Yari on October 17, 2005,

rather than upon amendments to that return, which were prepared years later. See

Yari, 143 T.C. at 163–69. We, therefore, affirm the Tax Court for the reasons

stated in its comprehensive decision. Id. at 157–69.

      AFFIRMED.




                                           2